Mr. Justice Burnett
delivered the following dissenting opinion:
The only evidence in the record on the subject of the defendant allowing the decedent, Don Beaver, to operate the elevator, or that the company had notice that he was doing so, is found in the testimony of the president, the office manager, and Rosenthal, an employee. Ehrman, the president, says that about a week before the accident he told the boy to get away from the elevator, and that he had no business there. The manager stated that when he employed the deceased he told Don that he was supposed to call a porter when he wished to make a trip to the sixth floor. Whatever this may mean, it certainly does not signify a permission to the boy to run the elevator, especially alone. Rosenthal saw Don and another boy operating the elevator when the deceased jumped out after the car had passed a foot beyond the floor level, whereupon Rosenthal told him to quit that business, as the elevator was not a plaything and he was liable to be killed. We are left to mere conjecture for anything indicating that the deceased was allowed to run the elevator, or that anyone having authority in the defendant’s establishment knew that he ever meddled with it. All the legitimate testimony on that point is *57that he was directed to keep away from it. All that appears is that a sad death has occurred, hut the mere happening of an accident does not create a cause of action. The hoy’s death was clearly the result of his own disobedience without defendant’s knowledge, so far as the record shows, and in the face of ample warning. The defendant ought not to be amerced in damages in the interest of those, who would speculate and get gain out of his unfortunate death.
I dissent from the conclusion of Mr. Justice Ramsey.